Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-13 and 15-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a video decoding method, and a computer device and non-transitory computer-readable medium using/performing the same decoding method.
Prior art was found for the claims as follows: 
Luo et al. (CN 105959700 A) (hereinafter Luo) 
Kuusela (US 2017/0208328 A1) (hereinafter Kuusela)

Regarding claim 1, and similarly claims 12 & 20, Luo discloses a video decoding method, applied to a computer device having a processor and memory storing a plurality of computer programs to be executed by the processor [Pgs. 10-12, Fig. 1-2, decoding end 104 being a mobile phone or tablet computer, understanding that structure shown in Fig. 2, also containing processor, internal memory storing instructions, and more parts], the method comprising:
obtaining encoded data corresponding to a current video frame [Pgs. 21-22, Decoder receives encoded video image];
[Pgs. 21-22, Decoder receives resolution as processing parameter from encoding header];
determining a target processing manner corresponding to the current video frame according to the processing parameter, the target processing manner being one of candidate processing manners, the candidate processing manners comprising at least one of a full resolution processing manner and a downsampling processing manner [Pgs. 21-22, Decoder receives resolution as processing parameter from encoding header, and when decoder detects a change in resolution image, uses bilinear filtering algorithm to determine if the frame processed in an up-sampled (full resolution) or down-sampled target processing manner, the up-sampled and down-sampled manners each being target processing manners], and the processing parameter being consistent with a corresponding processing parameter in an encoding process [Pgs. 18 & 21-22, Resolution as processing parameter received from encoding header, which corresponds to resolution on encoder side]; and
decoding the encoded data corresponding to the current video frame according to the target processing manner, to obtain a corresponding decoded video frame [Pgs. 21-22, Decoder receives encoded video frame and resolution as processing parameter within encoding information header that determines whether to decode video image in an upsample or downsample target processing manner accordingly].

obtaining bit rate information corresponding to the current video frame; obtaining original resolution information and a first threshold that correspond to the current video frame; and calculating a first ratio between the bit rate information and the original resolution information; and determining the target processing manner corresponding to the current video frame according to the first ratio and the first threshold.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CHANG/Examiner, Art Unit 2487